EXHIBIT 10.2

AMENDMENT NUMBER FOUR

TO THE

AMSOUTH BANCORPORATION

SUPPLEMENTAL THRIFT PLAN

Regions Financial Corporation (the “Company”), acting through its Benefits
Management Committee, hereby amends the AmSouth Bancorporation Supplemental
Thrift Plan (the “Plan”) as follows:

1. Effective January 1, 2007, by amending Section 4.1(a) to add as the second
and third paragraphs thereof the following:

Effective January 1, 2007, with regard to “performance-based Compensation” as
defined in the immediately following paragraph, a Participant may execute a
supplemental bonus reduction agreement on a form prescribed by the Plan
Administrator to elect to reduce his or her performance-based Compensation for
the Plan Year by a whole percentage that does not exceed eighty percent (80%).
Such supplemental bonus reduction agreement must be executed on or before the
date that is six months before the end of the performance period, and the
Participant must have performed services continually from the later of (i) the
beginning of the performance period, or (ii) the date the performance criteria
are established through the date an election is made in accordance with this
paragraph.

“Performance-based Compensation” is Compensation the amount of which, or the
entitlement to which, is contingent on the satisfaction of pre-established
organizational or individual performance criteria (i.e., established in writing
by not later than 90 days after the commencement of the period of service to
which the criteria relates, provided that the outcome is substantially uncertain
at the time the criteria are established) relating to a performance period of at
least 12 consecutive months. Performance-based Compensation will not include any
amount or portion of any amount that will be paid either (i) regardless of
performance, or (ii) based upon a level of performance that is substantially
certain to be met at the time the criteria are established. The determination of
“performance-based Compensation” shall be made in accordance with Code
Section 409A and the regulations thereunder.

2. All of the other terms, provisions and conditions of the Plan not herein
amended shall remain in full force and effect.

IN WITNESS WHEREOF, Regions Financial Corporation, acting through its Benefits
Management Committee, has caused this Amendment Number Four to be executed on
this 16th day of July, 2007, effective as provided hereinabove.

 

REGIONS FINANCIAL CORPORATION

By: 

 

/S/     DAVID B. EDMONDS        

  David B. Edmonds   Senior Executive Vice President